615 F.2d 1151
Clarence W. OTIS et al., Plaintiffs-Appellants,v.CITY OF MEMPHIS PARK COMMISSION, Defendant-Appellee.
No. 77-1740.
United States Court of Appeals,Sixth Circuit.
Argued Jan. 28, 1980.Decided Feb. 21, 1980.

G. Philip Arnold, Ratner, Sugarmon, Lucas, Salky & Henderson, Memphis, Tenn., for plaintiffs-appellants.
Ross B. Clark, II, Clifford D. Pierce, Jr., City Atty., J. Heiskell Weatherford, Canada, Russell & Turner, Memphis, Tenn., for defendant-appellee.
Before EDWARDS, Chief Judge, LIVELY, Circuit Judge, and WISEMAN,* District Judge.
PER CURIAM.


1
The record in this case discloses ample support for the findings of the District Judge's determining that plaintiffs had established a class and that defendant-appellee was guilty of racial discrimination in the hiring of temporary bricklayers, and for his entry of injunctive relief pertaining to future hiring practices and his holding that attorney's fees should be awarded.


2
Further, our inspection of the record requires vacation of those portions of the District Judge's orders denying a hearing on back pay and assessing attorney's fees, and a remand of this case for further consideration of back pay and attorney's fees.  See Head v. Timken Roller Bearing Co., 486 F.2d 870 (6th Cir. 1973); Meadows v. Ford Motor Co., 510 F.2d 939 (6th Cir. 1975), and Northcross v. Board of Education, 611 F.2d 624 (6th Cir. 1979).


3
The judgment of the District Court is affirmed in part and vacated in part.



*
 Honorable Thomas A. Wiseman, Jr., United States District Judge for the Middle District of Tennessee, sitting by designation